[DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT           FILED
                             ________________________ U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                                                          APRIL 6, 2012
                                No. 11-12352 ; 11-12526                    JOHN LEY
                              ________________________                      CLERK

                          D.C. Docket No. 1:10-cv-03357-TWT

UNITED JEWISH COMMUNITIES, INC.,
trading as United Jewish Appeal,

                                       llllllllllllllllllllllllllllllllllllllllPlaintiff - Appellant,

                                            versus

FEDERAL DEPOSIT INSURANCE CORPORATION,
as receiver for The Midtown Community Bank,

                                     llllllllllllllllllllllllllllllllllllllllDefendant - Appellee.

                              ________________________

                     Appeals from the United States District Court
                         for the Northern District of Georgia
                            ________________________

                                       (April 6, 2012)

Before WILSON and MARTIN, Circuit Judges, and ALBRITTON,* District Judge.

PER CURIAM:


       *
        Honorable W. Harold Albritton, United States District Judge for the Middle District of
Alabama, sitting by designation.
      United Jewish Communities, Inc. appeals the district court’s grant of the

Federal Deposit Insurance Corporation’s (FDIC) motion for dismissal under

Federal Rule of Civil Procedure 12(b)(6). The FDIC cross appeals certain legal

conclusions reached by the district court in its order dismissing the complaint.

After reviewing the briefs, and with the benefit of oral argument, we affirm the

judgment for the reasons set forth in the district court’s order.

      AFFIRMED.




                                           2